IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-83,783-01



                        IN RE THOMAS ALLEN SIMON, Relator



                 ON APPLICATION FOR A WRIT OF MANDAMUS
               IN CAUSE NO. 42908 IN THE 424 TH DISTRICT COURT
                          FROM BURNET COUNTY



       Per curiam.

                                            ORDER

       Relator filed a motion for leave to file an application for a writ of mandamus, pursuant to the

original jurisdiction of this Court. The application requests that we issue a writ of mandamus in the

underlying case, ordering the district court to vacate its order removing appointed counsel. Relator

first filed a petition for writ of mandamus in the Third Court of Appeals. In re Thomas Allen Simon,

No. 03-15-00500-CR (Tex. App.—Austin, Aug. 25, 2015) (not designated for publication). The

Court of Appeals denied relief without comment. Id.

       The respondent, the Judge of the 424th District Court of Burnet County, is ordered to file a

response with this Court. The Burnet County District Attorney may also submit a response.
                                                                                                  2

       The motion for leave to file an application for writ of mandamus will be held in abeyance

until the respondent has submitted the appropriate response. Any responses shall be submitted within

30 days of the date of this order. Any further proceedings in the underlying cause are hereby stayed

until this application for writ of mandamus is resolved.



Filed: August 26, 2015
Do Not Publish